Order, Supreme Court, New York County, entered on September 12, 1975, unanimously affirmed. Respondent shall recover of appellant $40 costs and disbursements of this appeal. Technically, there was no default on the return *525date of the motion since plaintiff appeared through its lawyer’s service and sought, unsuccessfully, to consent to a conditional 30-day order. Its motion for reargument, though treated as a motion to open a default, was properly granted in the court’s discretion (CPLR 5015, subd [a], par 1), and the conditions imposed have apparently been satisfied. Concur—Stevens, P. J., Kupferman, Birns, Capozzoli and Lane, JJ.